                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION

UNITED STATES OF AMERICA           )
                                   )
           v.                      )    Case Number: 3:19-cr-00047-DRL-MGG
                                   )
EDWARD R. SCHAFER                  )


           RESPONSE TO DEFENDANT’S MOTION TO DISMISS

     Comes now the United States of America by Thomas L. Kirsch II, United

States Attorney for the Northern District of Indiana, by Kimberly L. Schultz,

Assistant United States Attorney, and responds as follows to defendant

Edward Schafer’s Motion to Dismiss (Dkt. 31):

     On June 12, 2019, a grand jury returned a one-count indictment alleging

Defendant Edward Schafer was a felon unlawfully in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). (Dkt. 16). Section 922(g)(1) makes it

“unlawful for any person … who has been convicted in any court of a crime

punishable by imprisonment for a term exceeding one year … to … possess in

or affecting commerce, any firearm or ammunition.” The punishment section

in 18 U.S.C. § 924(a)(2) imposes a 10-year maximum sentence for anyone who

“knowingly violates subsection … (g) … of section 922.”

     The indictment in this case charged that Defendant “possessed one or

more firearms in and affecting interstate or foreign commerce after having

previously been convicted of a crime punishable by a term of imprisonment of
more than one year, and the defendant did so knowingly,” in violation of 18

U.S.C. § 922(g)(1). (Dkt. 16).

      Nine days after the grand jury returned the indictment, the Supreme

Court held in Rehaif v. United States that in prosecutions under §§ 922(g) and

924(a) the government must prove both that the defendant knew he possessed

the firearm and that he knew he belonged to the relevant category of restricted

persons. 139 S. Ct. 2191, 2195-96 (2019). Rehaif overruled Circuit precedent

which held “the only intent requirement imposed by” § 922 was that the

defendant “must have known that the object he possessed was a gun.” Van

Cannon v. United States, 890 F.3d 656, 664-65 (7th Cir. 2018).

      The Rehaif Court began by invoking the “longstanding presumption …

that Congress intends to require a defendant to possess a culpable mental state

regarding ‘each of the statutory elements that criminalize otherwise innocent

conduct.’” Id. at 2195 (quoting United States v. X-Citement Video, Inc., 513 U.S.

64, 72 (1994)). Because § 924(a)(2) restricts punishment to those who

“knowingly violate[ ]” § 922(g), the Court could “find no convincing reason to

depart from th[at] ordinary presumption,” id., although it noted that a

knowledge requirement does not attach to the so-called “jurisdictional

element”—§ 922(g)’s requirement that the firearm or ammunition “ha[ve] been

shipped or transported in interstate or foreign commerce.” Id. at 2196.

Buttressing the Court’s textual analysis was the “basic principle” derived from


                                        2
Blackstone and reflected in the Court’s precedents that “a vicious will” is

necessary to render an act criminal. Id.

      Thus, after Rehaif, the government can obtain a conviction under §§

922(g)(1) and 924(a)(2) if it shows: (1) the defendant knowingly possessed a

firearm; (2) at the time of possession, he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year; (3) at the

time of possession, the defendant knew he had been convicted of such an

offense; and (4) the firearm had been shipped or transported in interstate

commerce.

      Defendant moved to dismiss the indictment, asserting that it fails to

account for Rehaif by not alleging “Mr. Schafer had knowledge that he had

previously been convicted of a crime punishable by a term of imprisonment of

more than one year at that point in time when he is alleged to have possessed

one or more firearms.” (Dkt. 31).

      ANALYSIS

      Under Federal Rule of Criminal Procedure 7(c)(1), an indictment shall

“be a plain, concise and definite written statement of the essential facts

constituting the offense charged.” A proper indictment fulfills three functions:

it states all the elements of the offense, informs the defendant of the nature of

the offense so that he can prepare his defense, and enables the defendant to be

able to plead the judgment as a bar to a later prosecution. United States v.

Mosley, 786 F.2d 1330, 1334 (7th Cir. 1986) (internal quotation omitted).
                                        3
Defendant does not assert his defense is limited or that he will be subject to

Double Jeopardy. His only claim is that the indictment falls to allege all the

elements of the § 922(g) offense.

      When reviewing indictments, this Court should avoid reading them in a

“hypertechnical manner” and should instead construe them “according to

common sense.” United States v. Palumbo Bros., 145 F.3d 850, 860 (7th Cir.

1998). (internal citations omitted). “Even if an essential averment in an

indictment is faulty in form,” the indictment is sufficient if the essential charge

“may by fair construction be found within the text.” United States v. Mosley,

786 F.2d 1330, 1334 (7th Cir. 1986) (internal quotation omitted). The question

is not whether the indictment “could have been framed in a more satisfactory

manner, but whether it conforms to minimal constitutional standards.” United

States v. Hausmann, 345 F.3d 952, 955 (7th Cir. 2003). An indictment that sets

forth the offense in the words of the statute itself is usually sufficient. United

States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000).

      The indictment here meets that threshold. First, it tracks the language

and format of the relevant statutes, §§ 922(g)(1) and 924(a)(2). As noted above,

§ 922(g) makes it illegal to possess the firearm after having been convicted of

a felony, and § 924(a)(2) requires a knowing mens rea for both acts. The

indictment likewise sets forth in one clause the prohibitions contained in §

922(g)(1)—“possessed one or more firearms in and affecting interstate or

foreign commerce after having previously been convicted of a crime punishable
                                         4
by a term of imprisonment of more than one year.” It then sets forth the

relevant prohibition from § 924(a)(2)—“and the defendant did so knowingly”—

in a separate clause. The indictment tracks the relevant charging statutes and

a common sense reading is that the word “knowingly” applies both to the

defendant’s status and his possession of the firearm, which is all Rehaif

requires. Compare with United States v. Hernandez, 330 F.3d 964, 977-78 (7th

Cir. 2003) and United States v. Dixon, 596 F.2d 178, 180-81 (7th Cir. 1979)

(finding indictments that lacked required mens rea altogether nevertheless

sufficient); see also United States v. Westmoreland, 240 F.3d 618, 633 (7th Cir.

2001) (citing case that “indictment is constitutionally sufficient if it alleges the

appropriate section of the United States Code, even if it does not allege the

express element required”).

      Even if the indictment did not track the language and format of the

charging statutes, it is still sufficient because it comports with a “natural” style

of reading where a verb or term of expression modifies the words or list in front

of it. United States v. Bass, 404 U.S. 336, 339-40 (1971) (interpreting statute).

In this case “knowingly” modifies the list in front of it, specifically the

defendant’s possession and status as a convicted felon.

      While Defendant argues the indictment is insufficient after Rehaif, he

does not explain what effect the word “knowingly” has if not to modify the

phrases in front of it. The indictment does not say he knowingly possessed a

firearm and had a prior conviction, nor does it say he possessed a firearm and
                                         5
knew he had a prior conviction. Rather, it alleges that Defendant both

possessed the firearm and had a prior conviction, and did so knowingly. It is a

“matter of ordinary construction” that “where several words are followed by a

general expression as here, which is as much applicable to the first and other

words as to the last, that expression is not limited to the last, but applies to

all.” United States v. Standard Brewery, Inc., 251 U.S. 210, 218 (1920); see also

Paroline v. United States, 572 U.S. 434, 447 (2014). It is a natural reading to

find that the word “knowingly” in the indictment modifies both the Defendant’s

possession and status. At a minimum, the indictment may fairly be construed

that way, which is enough to survive a motion to dismiss. Mosley, 786 F.2d at

1334; United States v. Gironda, 758 F.2d 1201, 1209 (7th Cir. 1985).


Dated: August 28, 2019

                                     Respectfully submitted,

                                     THOMAS L. KIRSCH II
                                     UNITED STATES ATTORNEY


                               By:   s/ Kimberly L. Schultz
                                     Kimberly L. Schultz
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     204 S. Main Street, Room M01
                                     South Bend, IN 46601
                                     Phone: 574-236-8287
                                     Email: Kimberly.Schultz@usdoj.gov




                                        6
